             Case 2:20-cv-00593-BJR Document 25-1 Filed 05/08/20 Page 1 of 4
                                                              Friday, May 8, 2020 at 18:48:21 Eastern Daylight Time

Subject:    RE: Kleiman v Wright - papers and call
Date:       Friday, May 1, 2020 at 11:24:36 AM Eastern Daylight Time
From:       Andres Rivero
To:         Velvel Freedman, Spencer Silverglate, Zalman Kass
CC:         Joseph Delich, Stephen Lagos, Trevor Gillum
AEachments: image001.jpg, image002.jpg, image003.png, image004.png

We will not be parPcipaPng but do expect to receive service of all papers ﬁled.

Andrés Rivero
RIVERO MESTRE LLP
2525 Ponce de Leon Boulevard
Suite 1000
Miami, Florida 33134
(P) 305-445-2500 | (F) 305-445-2505
arivero@riveromestre.com | www.riveromestre.com

This message may contain conﬁdenPal and privileged informaPon. If it has
been sent to you in error, please reply to advise the sender of the error and
then immediately delete this message.


From: Velvel Freedman <vel@rcﬂlp.com>
Sent: Friday, May 1, 2020 11:17 AM
To: Spencer Silverglate <ssilverglate@cspalaw.com>; Andres Rivero <arivero@riveromestre.com>; Zalman
Kass <zkass@riveromestre.com>
Cc: Joseph Delich <jdelich@rcﬂlp.com>; Stephen Lagos <slagos@rcﬂlp.com>; Trevor Gillum
<TGillum@cspalaw.com>
Subject: Re: Kleiman v Wright - papers and call

Thanks Spencer.

Andres - can you join a call at 1? If not, please advise of your availability for a call prior to 12:15.

-Vel

Velvel (Devin) Freedman
Partner
Roche Cyrulnik Freedman LLP
Southeast Financial Center
200 S Biscayne Blvd
Suite 5500
Miami, FL 33131
(t) (305) 753-3675
(@) vel@rcﬂlp.com




                                                                                                             Page 1 of 4
                  Case 2:20-cv-00593-BJR Document 25-1 Filed 05/08/20 Page 2 of 4


From: Spencer Silverglate <ssilverglate@cspalaw.com>
Sent: Friday, May 1, 2020 10:08:25 AM
To: Velvel Freedman <vel@rcﬂlp.com>; Andres Rivero <arivero@riveromestre.com>; Zalman Kass
<zkass@riveromestre.com>
Cc: Joseph Delich <jdelich@rcﬂlp.com>; Stephen Lagos <slagos@rcﬂlp.com>; Trevor Gillum
<TGillum@cspalaw.com>
Subject: RE: Kleiman v Wright - papers and call

Vel,

We are available ager 1 pm ET.

Spencer

                                                      Spencer H. Silverglate, Esq.
                                                              Chairman, President
                                                        bio | vcard | email | map | website



                                                                           799 brickell plaza
                                                                                    suite 900
                                                                        miami, florida 33131
                                                                      phone: 305-377-0700
                                                                          fax: 305-377-3001
                                                                  direct line: 305-347-1557
                                                         e-mail: ssilverglate@cspalaw.com
                                                                          www.cspalaw.com




 Confidentiality Notice: The information contained in this transmittal, including any attachment, is privileged and confidential and is intended only for the person or entity to whom
 employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that any disclosure, copying or distribution or the taking of any action in rel
 have received this transmittal in error, please contact the sender immediately and delete this transmittal from any computer or other data bank.




                                                                                                                                                                   Page 2 of 4
             Case 2:20-cv-00593-BJR Document 25-1 Filed 05/08/20 Page 3 of 4




From: Velvel Freedman [mailto:vel@rcfllp.com]
Sent: Friday, May 01, 2020 8:19 AM
To: Andres Rivero; Spencer Silverglate; Zalman Kass
Cc: Joseph Delich; Stephen Lagos; Trevor Gillum
Subject: Kleiman v Wright - papers and call

Good morning,

Please see papers ﬁled earlier this morning. Pursuant to the Court’s standing order, please let me know when
this morning you all can dial into chambers for a conference with the Court.




                                                                                                        Page 3 of 4
                Case 2:20-cv-00593-BJR Document 25-1 Filed 05/08/20 Page 4 of 4



Obviously, this is a Pme sensiPve majer, so I’d very much appreciate your prompt responses for availability.

Thanks,
-Vel
Velvel (Devin) Freedman
Partner
Roche Cyrulnik Freedman LLP
Southeast Financial Center
200 S Biscayne Blvd
Suite 5500
Miami, FL 33131
(t) (305) 753-3675
(@) vel@rcﬂlp.com


NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s)
named above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If
the reader of this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby
notified that you have received this document in error and that any review, dissemination, distribution, or copying of this message is
strictly prohibited. If you have received this communication in error, please notify us immediately by e-mail, and delete the original
message.




NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s)
named above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If
the reader of this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby
notified that you have received this document in error and that any review, dissemination, distribution, or copying of this message is
strictly prohibited. If you have received this communication in error, please notify us immediately by e-mail, and delete the original
message.




Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the
recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure,
copying, distribution or taking action in relation of the contents of this information is strictly prohibited and may be
unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast Ltd,
an innovator in Software as a Service (SaaS) for business. Providing a safer and more useful place for your human
generated data. Specializing in; Security, archiving and compliance. To find out more Click Here.




                                                                                                                                     Page 4 of 4
